Citation Nr: 0939615	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-00 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an increased rating for service-connected 
right knee instability, currently rated 10 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
right knee torn meniscus, currently rated 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to August 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 and subsequent rating 
decisions from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO) which denied an increased 
rating for right knee instability and granted service 
connection for right knee torn meniscus and assigned a 20 
percent rating.  The Veteran continues to appeal for higher 
ratings for his right knee disability.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The Board remanded the claim in October 2007 and June 2009 
for further development and consideration.

In November 2008, the Veteran requested service connection 
for a left knee disability secondary to his right knee 
disabilities.  This issue has not been adjudicated by the RO 
and the Board therefore has no jurisdiction to consider it.  
Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  As 
such, this issue is REFERRED to the RO via the Appeals 
Management Center (AMC) for appropriate action.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
Veteran's right knee instability is manifested by no more 
then slight instability.

2.  The preponderance of the evidence shows that the 
Veteran's right knee torn meniscus is manifested by frequent 
episodes of locking, pain, effusion into the joint, and 
radiological evidence of degenerative changes; flexion 
limited to 45 degrees or extension limited to 10 degrees has 
not been shown.



CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for right knee 
instability is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2009).

2.  A rating in excess of 20 percent for right knee torn 
meniscus is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5258, 
5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
law regarding the effective dates for any grant of an 
increased rating, no effective date for award of benefits 
will be assigned as the claims were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

In April 2004, the Veteran requested an increased rating for 
his service-connected right knee disability.  The Veteran is 
currently in receipt of service connection for right knee 
instability, rated 10 percent disabling under Diagnostic Code 
5257, and right knee torn meniscus, rated 20 percent 
disabling under Diagnostic Code 5260.  The Veteran contends 
that his service-connected right knee disabilities should be 
rated more than 10 and 20 percent disabling, as the symptoms 
and manifestations of the disability from which he suffers 
have increased in severity.

A VA examination was conducted in June 2004.  The examiner 
noted no physical expression of knee instability.  The 
Veteran stated that his knee pain was 10/10 in severity.  
Right knee range of motion was 5 to 40 degrees with severe 
pain.  He walked with a severe limp.  

A VA examination was conducted in March 2007.  The Veteran 
was able to flex his right knee to 50 degrees, and extend to 
0 degrees.  There was essentially no repetitive motion, but 
there was no change in range of motion, coordination, 
fatigue, endurance, or pain level with what little repetitive 
motion was performed.  Instability tests could not be 
performed secondary to pain.  

A VA outpatient treatment record dated in March 2008 noted 
that the Veteran presented for a right knee magnetic 
resonance imaging (MRI) in a wheelchair but drove himself to 
the clinic.  The clinician raised the possibility of a 
psychic overly.  The MRI revealed Grade 3 meniscus tear, 
joint effusion, lateral patellar tilt and subluxation, and 
prepatellar bursitis.  

An examination was obtained in September 2008.  The examiner 
reviewed the Veteran's claims file and stated

I do feel that there is some psychogenic 
functional overlay related to his 
complaints of knee pain as he has very 
minimal evidence on x-ray of any type of 
arthritic changes and a lateral meniscus 
tear.  With my 27 years of orthopedic 
experience I would have to say that these 
conditions would not result in the 
symptoms that he is exhibiting in today's 
examination.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When making 
determinations concerning the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of his 
service-connected right knee disability are deemed competent 
with regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.  Use of terminology 
such as "severe" by VA examiners and others, although 
evidence to be considered, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Staged ratings are appropriate in any increased-rating claim 
in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 
505 (2007) 

The Veteran's right knee instability is evaluated under 
Diagnostic Code 5257.  Slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is warranted 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. Part 4, Diagnostic Code 5257.

As noted above moderate instability of the right knee has not 
been shown.  Therefore, entitlement to an increased, 20 
percent, rating under Diagnostic Code 5257 is not warranted.

The RO assigned the Veteran a separate maximum 20 percent 
rating under Diagnostic Code 5258 where the symptoms include 
frequent episodes of "locking," pain and effusion into the 
joint.  When an unlisted condition is encountered, it is 
permissible to rate it under a closely related disease or 
injury.  38 C.F.R. § 4.20.  Several provisions of the rating 
schedule must be taken into account in rating the Veteran's 
disability.  Although the same symptoms may not be evaluated 
under various diagnoses, it is necessary to determine which 
rating criteria most closely approximate the current 
manifestations of disability.  

Diagnostic Code 5256 is not applicable as the Veteran's right 
knee is not ankylosed.

Ratings for limitation of flexion of the leg are warranted 
when flexion is limited to 45 degrees (10 percent), 30 
degrees (20 percent), and 15 degrees (30 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Ratings for limitation of 
extension of the leg are assigned when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent), or 45 degrees 
(50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Normal knee flexion and extension is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II.

The examinations of record do not show limitation of flexion 
to warrant an increased, 30 percent, rating.  

While a claimant who has both limitation of flexion and 
limitation of extension of the same leg can be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg, such does not apply to the Veteran's case 
as a compensable rating under Diagnostic Code 5261 based the 
limitation of motion criteria has not been demonstrated.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  A finding of dysfunction due to pain must 
be supported by, among other things, adequate pathology. 38 
C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

A higher rating is not warranted under these provisions as 
the September 2008 VA examination report noted that adequate 
pathology did not exist to support the Veteran's complaints 
of severe pain and limitation of motion.  These findings 
provide highly probative evidence against a disability rating 
greater than 20 percent under an analogous, Diagnostic Code 
5260, pursuant to 38 C.F.R. §§ 4.40,4.45, and 4.59.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's right knee disabilities.  The Veteran has not 
required hospitalization due to these service-connected 
disabilities, and marked interference of employment has not 
been shown.  The September 2008 VA examination report notes 
he missed a week of work in the last year due to his service-
connected knee disabilities.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and 
no extraschedular referral is required. 

At no time during the pendency of these claims, has any 
disability been more or less disabling than as currently 
rated.  The preponderance of the evidence is against the 
claims; there is no doubt to be resolved; and increased 
ratings are not warranted.   


ORDER

An increased rating for right knee instability is denied.

And increased rating for right knee torn meniscus is denied.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


